           1    Alex J. Flangas
                Nevada Bar No. 664
           2    KAEMPFER CROWELL
                50 West Liberty Street, Suite 700
           3    Reno, Nevada 89501
                Telephone: (775) 852-3900
           4    Facsimile: (775) 327-2011
                Email: aflangas(c~kcnvlaw.com
           5
                AttoYneyfor Plaintiffs
                Douglas Coder and Linda Coder
           6
                Family LLLP
           7                                       UNITED STATES DISTRICT COURT
           8                                                DISTRICT OF NEVADA

           9
                DOUGLAS CODER &LINDA CODER
           10   FAMILY LLLP,                                         3:19-cv-00520

                Plaintiffs,                                           STIPULATION AND ORDER FOR
           11                                                         EXTENSION OF TIME TO RESPOND
                                                                      TO DEFENDANTS' MOTION TO
           12                                                         DISMISS AND MOTION FOR MORE
                RNO EXHIBITIONS, LLC,a Nevada limited                 DIFINITIVE STATEMENT
           13   liability company; and VINCENT WEBB,an
                individual,                                          (FIRST REQUEST)
           14                                 Defendants.

           15
                             Plaintiffs, Douglas Coder &Linda Coder Family LLLP and Defendants RNO
           16
                Exhibitions, LLC and Vincent Webb, stipulate and agree that Plaintiffs have up to and including
           17
                Tuesday November 12, 2019, to respond to Defendants' Motion To Dismiss and Motion For
           18
                 More Definitive Answer due Wednesday October 23, 2019.
           19
                             Plaintiffs counsel, Alex Flangas,just completed a two week administrative hearing that
           20   requires briefing be worked on during this same time frame, Mr. Flangas is scheduled to attend a
           21    motion hearing out of town on October 21, 2019, in another matter that requires advance

           22    preparation, Mr. Flangas has written conference materials due for publication for a water law
3 ~ rn
    m
z d,~

W ~.v      23    conference in which he is one ofthe presenters and the written materials are due during the same
LL   v Z
a
~ J O


~ 3~       24    week —October 21-25, 2019, and Mr. Flangas is preparing major production of documents in a
  0


                ~ 2442053_1 [Client-Maller]
                                                                                                           Page 1 of2
        1
             case that has been pending for nearly three years and such production is due during the second
        2
             week of November, 2019, and Mr. Flangas and his staff have been working on reviewing and
        3
             assembling this documentation. In addition, Mr. Flangas only recently joined the law firm of
        4    Kaempfer Crowell(officially September 1, 2019), and he is diligently working to merge his files

        5    with the new firm, and this extension will allow him some additional time to facilitate that

        6    merger and to manage ongoing commitments, while still allowing sufficient time to respond

        7    properly to the motions made by Defendants.

        8               Finally, the parties acknowledge that Mr. Flangas did extend additional time to

        9    Defendants' counsel to respond to the Complaint initially when that request was made of him,

        10   and the extension requested here would not prejudice any of the parties to this action.

                        This is the first request for extension of time for a response to the Motions filed by
        11
             Defendants.
        12
                        DATED October 16, 2019
        13

        14        SNELL~& WI             ER,L.L.P.
                        ,~
        15        By:
                  Janine    rup                                       ALE . FL' NG S
        16        50 West Liberty treet, Suite 510                    50 West Liberty  et, Suite 700
                  Reno, Nevada 89501                                  Reno, Nevada 89501
        17
                  Attorneysfor Defendants                             Attorneyfor Plaintiffs
        18        RNO Exhibitions, LLC and Vincent Webb               Douglas Coder and Linda Coder
                                                                      Familv LLLP
        19

        20

        21
                                                                       IT IS SO ORDERED.
 0
 0
 r
J ~
J 7O
        ~~
3 ~'m
o ;W
~ ~~
  N~
w ~v    23
a ~Z                                                                   U.S. DISTRICT COURT JUDGE
W -.~                                                                  DATED: October 18, 2019
~~ o

~ ~~    24
 N
  0


             2442053_1 [Client-Matter]
                                                                                                            Page 2 of2
